DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
The RCE filed December 28, 2020 is hereby acknowledged.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.  On page 5, Applicant argues that Vu fails to explicitly disclose or suggest the invention of claim 35 because “Vu does not disclose that the signet ring may be used to determine the identity of a person making or receiving a voice call…” and cites the Abstract of Vu to support this argument.  Examiner, however respectfully disagrees.  Vu’s Abstract does disclose a system for determining the identity of a person using the telephone and does not preclude the intent of the person being to make or receive a voice call.  Vu discloses a system designed to authenticate a user using a phone where the system provides a manner of authentication that is less obtrusive than entering PIN codes or swipe patterns (see Abstract).  Vu further discloses an authentication system designed to authenticate a person who intends to use the phone to make or receive a call (2.2 Related Work, paragraph 3, lines 27-32).  Further as noted in the previous Office action, while using a phone to call someone or receive a phone call describes an inherent function of a smart phone and anticipated by the reference, the phrase is also considered an intended and fails to limit the claimed structure.  Applicant further argues that Vu fails to explicitly disclose or suggest a person identification device secured to the body of the person by a tamper evident tether as claimed.  Examiner however, respectfully disagrees since in Figure 13(b) it is clearly shown a signet ring attached via a wire (i.e., tether) to circuitry worn on a wrist of a person.  One of ordinary skill would clearly recognize that tampering to the wire or the bracelet (such as cutting or severing) would obviously be evident.  For at least these reasons, the claims remain unpatentable over Vu.
Claim Objections
Claims 48 and 49 are objected to because of the following informalities:  
It appears “evidence” is a typographical error and should read “evident” as in claim 35.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al., “Distinguishing Users with Capacitive Touch Communication” (hereinafter Vu).
Regarding claim 35, Vu discloses a telephone comprising: a capacitive contact able to capacitively couple a signal from a body of a person using the telephone (1. Introduction: “The key idea is to exploit the pervasive capacitive touch screen and touchpad input devices as receivers for an identification code transmitted by a hardware identification token. While the token can take many forms, we consider here an example realization as a ring, inspired by the signet rings used since ancient times. The token transmits electrical signals on contact with the screen, either direct contact or indirect contact through the human skin”) to make a voice call to a further person or receive a voice call from a further person (While this describes an inherent function of a smart phone, the phrase is considered an intended use), wherein the code identifies the person and wherein the signal is capacitive coupled into the body of the person from a person identification device (e.g., signet ring) secured to the body (6.2 Preliminary Prototype Performance: “We used one ring with the code ’1110’ and one ring with the code ’1000’ and touched each of the 50 times on the tablet display. A simple threshold algorithm that uses as input the number of touchscreen events generated was able to identify the first ring correctly 44 times and the second ring 43 times, leading to an overall detection rate of 87%.”), a receiver configured to receive, While some reliability challenges remains, we also achieved up to 4-5 bps with a wearable transmitter token in the form of a small signet ring and demonstrated that some signals can be transmitted through the human skin. Transmission of information via small physical tokens can be used to distinguish who is interacting with a mobile device, and can be useful for parental control, multiuser games (particularly when played on a single device), and possibly play a role in authentication solutions”); and a controller configured to determine the code from the signal for identifying the person using the telephone (6.2 Preliminary Prototype Performance: “We used one ring with the code ’1110’ and one ring with the code ’1000’ and touched each of the 50 times on the tablet display. A simple threshold algorithm that uses as input the number of touchscreen events generated was able to identify the first ring correctly 44 times and the second ring 43 times, leading to an overall detection rate of 87%.”).  While Vu discloses a signet ring tethered by wires to circuitry worn on a person’s wrist (Figure 13(b)), Vu does not explicitly disclose a tamper-evident tether.  However, one with ordinary skill in the art at the time of filing would reasonably recognize that if the tether between the signet ring and the circuitry was tampered with by cutting, the tampering would be evident and the system would not operate.  Therefore, providing tamper-evident tether would have been obvious to one having ordinary skill in the art since one would recognize that the system would cease to operate if tampered with in said fashion.
Regarding claim 36, Vu discloses a telephone wherein the capacitive contact is disposed within a handset of the telephone (i.e., touchscreen), such that when the person holds the phone to make or receive a voice call, the person makes contact with the capacitive contact (Abstract: “This method exploits the capacitive touchscreens, which are now used in laptops, phones, and tablets, as a signal receiver. The signal that identifies the user can be generated by a small transmitter embedded into a ring, watch, or other artifact carried on the human body.”).

Claim 49 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Nishiyama et al. U.S. Patent Application Publication No. 2007/0123224 (hereinafter Nishiyama).
Regarding claims 37 and 38, Vu discloses a telephone comprising the features of claim 35 as discussed above, but fails to explicitly disclose storing a log of voice calls and the code received from the person making or receiving the voice call and sending the code of the person making or receiving the voice call to the further person.  
Nishiyama discloses a telephone wherein a log of voice calls and a code (i.e., user ID) is stored as well as sending the code of the person making or receiving the voice call to the further person in order to protect identification data from being intercepted during transmission or from being stolen if an unauthorized party accesses the telephone (paragraphs 135-137).  It would have been obvious to one having ordinary skill in the art at the time of filing to store a log of voice calls and the code received from the person making or receiving the voice call and sending the code of the person making or receiving the voice call to the further person since doing so would prevent information from being leaked from a telephone (Abstract).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Westerman et al. U.S. Patent Application Publication No. 2013/0308838 (hereinafter Westerman).
Regarding claim 39, Vu discloses a telephone comprising the limitations of claim 35 as discussed above, but fails to explicitly disclose wherein the controller is further configured to compare the code against a code database for determining the identity of the person, whereby the identity of the person can be sent by the telephone to a monitoring centre.  

It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate comparing a code against a code database into the telephone of Vu since doing so would enhance the security of the device and system by storing authentication data in a secure centralized storage location.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Vu as modified by Westerman and further in view of Sarkeshik et al. U.S. Patent Application Publication No. 2009/0171910.
Regarding claim 40, Vu as modified by Westerman discloses a telephone comprising the features of claim 39 as disclosed above, but fails to explicitly disclose triggering an alarm condition in the event that the telephone fails to determine the identity of the person.  
Sarkeshik discloses a telephone wherein an alarm condition is triggered in the event that the telephone fails to determine the identity of the person attempting to access the features of the telephone (paragraph 198).  It would have been obvious to one having ordinary skill in the art at the time of filing to trigger an alarm condition in the event that the telephone fails to determine the identity of the person since doing so would deny access to the telephone to unauthorized persons thereby protecting personal data stored thereon.
Regarding claim 41, Vu as modified by Westerman discloses a telephone comprising the features of claim 35 as disclosed above, but fails to explicitly disclose a camera configured to capture an image or video of a person.  Applicant admits that telephones having integrated cameras were well-known at the time of filing as evidenced by Sarkeshik (paragraph 259).  It would have been obvious to one having ordinary skill in the art at the time of filing to integrate a camera into the telephone of Vu as modified by Westerman since doing so would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        January 8, 2021